DETAILED ACTION

1.  Claims 1-10 and 12 remain presented for examination.

2.  In view of all of the applicant’s remarks, of record, each of which were fully considered by the Office, all rejections, and objections, of record, are hereby vacated and replaced below.

3.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

4.  The following is a quotation of 35 U.S.C 112:

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.  Claims 1-10 and claim 12 are rejected under 35 U.S.C 112(b), as being indefinite for failing to particularly point out and distinctly claim the  subject  matter which the applicant regards as the invention.  The scope of meaning of the following claim language is not clear:

a)  “the following acts” – claim 1 (line 6) {suggest deleting “the” from “the following acts”};  
b)  “the grouping identifier” – claim 1;
c)  “the messages” – claim 1 (lines 13) {suggest “the message[s] selected” and deleting “at least one of” in claim 1 (lines 12-13); see claim 1 (line 8 “message” is singular}; same in claim 9 and claim 12;
d)  the grouping identifier” – claim 2;
e)  “the messages”  -- claim 9;
f)  “the memory” – claim 9.

6.  As to 5 (a-f) above, these are but a few examples of numerous cases where clear antecedent basis are lacking and not an exhausting recital.  Any other term(s) or phrase(s) over looked by examiner and not listed above which start with either "the" or "said" and do not have a single 

7.  There are multiple introductions of “messages” (e.g., see claim 1 (line 2 and line 4)) and multiple introductions of “a grouping identifier” (e.g., see claim 1 (line 5, line 7, and line 9)) which makes the claim indefinite as to a number of message(s) and identifier(s).  Same in claim 9 for “messages”.
8.  Per claim 5, “according to which the message is a last message” should be -- according to [which] the new message [is] being a last message --.
9.  In light of the whole of the specification (including drawings), claims 1-10 and claim 12 are allowable over the evidence of record since the evidence of record fails to teach or remotely suggest the invention as currently defined in the whole of each of claims 1-10 and claim12. 

10.  Allowable subject matter being indicated above, the applicant should review paragraph 3.

11.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).

13.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.

14.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


      Primary Examiner
          Art Unit 2442